UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-5260


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE LUIS AGUILAR-RIVERA,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees, District Judge. (5:03-cr-00004-RLV-CH-9)


Submitted:   July 23, 2010                  Decided:    August 17, 2010


Before MOTZ and    AGEE,     Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James E. Quander, Jr., QUANDER & RUBAIN, P.A., Winston-Salem,
North Carolina, for Appellant.     Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Pursuant to a plea agreement, Jose Luis Aguilar-Rivera

pled guilty to conspiracy to possess with intent to distribute

quantities     of    cocaine    and     cocaine      base,       in   violation     of    21

U.S.C.     § 846    (2006).     The     district         court     sentenced    Aguilar-

Rivera to 127 months’ imprisonment, a term within the advisory

guidelines range.       Aguilar-Rivera timely appealed.

             Counsel    has     filed    a       brief    pursuant       to    Anders     v.

California, 386 U.S. 738 (1967), finding no meritorious grounds

for appeal but questioning whether the district court erred by

imposing a two-level firearm enhancement under U.S. Sentencing

Guidelines Manual § 2D1.1(b)(1) (2008).                     Aguilar-Rivera filed a

pro   se    supplemental       brief    challenging          his      guilty   plea      and

asserting claims of ineffective assistance of appellate counsel.

             Turning first to Aguilar-Rivera’s pro se challenge to

his guilty plea, he contends that his plea was not knowing and

voluntary     because     he     waived          numerous     rights      without        any

concessions by the Government.                   Because he did not move in the

district court to withdraw his guilty plea, any error in the

Fed. R. Crim. P. 11 hearing is reviewed for plain error.                            United

States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                                    An

appropriately       conducted    Rule     11      proceeding       creates     “a   strong

presumption that the plea is final and binding.”                         United States

v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992).                          Our review of

                                             2
the record convinces us that the district court substantially

complied with the requirements of Rule 11 in accepting Aguilar-

Rivera’s guilty plea.          Moreover, contrary to his claim that he

received no concessions for his plea, in exchange for the plea,

the Government successfully moved for the dismissal of two other

charges pending against Aguilar-Rivera.                        Furthermore, the court

granted     him    a    three-level      reduction         in        offense    level    for

acceptance    of       responsibility.        We    hold        that       Aguilar-Rivera’s

claim that his guilty plea was not knowing and voluntary is

meritless.

            Defense        counsel    questions           the        reasonableness       of

Aguilar-Rivera’s         sentence,    specifically             the    two-level       firearm

enhancement under USSG § 2D1.1(b)(1), but ultimately concludes

that the sentence is reasonable.                An appellate court reviews a

sentence     for        reasonableness        under        an        abuse-of-discretion

standard.     Gall v. United States, 552 U.S. 38, 51 (2007).                             This

review     requires       consideration       of        both     the       procedural    and

substantive reasonableness of a sentence.                       Id.        First, the court

must assess whether the district court properly calculated the

guidelines    range,       considered    the       18    U.S.C.        §    3553(a)    (2006)

factors, analyzed any arguments presented by the parties, and

sufficiently explained the selected sentence.                          Id. at 49-50; see

United States v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010) (“[A]n

individualized         explanation    must     accompany             every     sentence.”);

                                          3
United States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009).                                  An

extensive explanation is not required as long as the appellate

court is satisfied “‘that [the district court] has considered

the parties’ arguments and has a reasoned basis for exercising

[its] own legal decisionmaking authority.’”                               United States v.

Engle, 592 F.3d 495, 500 (4th Cir. 2010) (quoting Rita v. United

States, 551 U.S. 338, 356 (2007)), petition for cert. filed, 78

U.S.L.W. 3764 (U.S. 2010) (No. 09-1512).                           Even if the sentence

is     procedurally      reasonable,             the     court      must     consider        the

substantive      reasonableness             of   the     sentence,        “examin[ing]      the

totality    of   the     circumstances           to     see   whether       the    sentencing

court abused its discretion in concluding that the sentence it

chose satisfied the standards set forth in § 3553(a).”                                    United

States v. Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

            Under      USSG       §     2D1.1(b)(1),          a    district       court     must

increase    a    defendant’s           offense        level   by    two     levels    if    the

defendant    possessed        a       firearm        during   a    drug    offense.         USSG

§ 2D1.1(b)(1).         The enhancement is proper when “the weapon was

possessed in connection with drug activity that was part of the

same    course   of    conduct         or    common      scheme      as    the    offense    of

conviction.”        United States v. Manigan, 592 F.3d 621, 628-29

(4th Cir. 2010) (internal quotation marks omitted).

            Whether       the         district        court       properly       applied    the

enhancement      under    USSG         §    2D1.1(b)(1)       is    reviewed       for     clear

                                                 4
error.     United States v. McAllister, 272 F.3d 228, 234 (4th Cir.

2001).     Under a clear error standard of review, this court will

reverse only if “left with the definite and firm conviction that

a mistake has been committed.”                   United States v. Harvey, 532

F.3d   326,    336-37    (4th    Cir.      2008)       (internal     quotation     marks

omitted).

              Aguilar-Rivera        contends          that    the    district      court

improperly     applied     the   enhancement          because   the    only   evidence

supporting it was hearsay evidence from a single officer who

recounted evidence and testimony from a co-conspirator’s trial

that Aguilar-Rivera shot and wounded two co-conspirators during

the course of the conspiracy.               However, it is well-established

that “there is no bar to the use of hearsay at sentencing . . .

[and a] trial court may properly consider uncorroborated hearsay

evidence that the defendant has had an opportunity to rebut or

explain.”      United States v. Alvarado Perez, ___ F.3d ___, ___

n.4,   2010    WL   2612677,     at   *12       n.4    (4th   Cir.    July    1,   2010)

(internal      quotation    marks     and       citation      omitted).       We    have

reviewed the record with these standards in mind and conclude

that the district court did not clearly err by finding that a

preponderance of the evidence supported the firearm enhancement

under USSG § 2D1.1(b)(1).

              The   district      court         properly      calculated      Aguilar-

Rivera’s    guidelines      range     in    all    other      respects.       We   note,

                                            5
however,     that    the     district     court      did       not    make          an   adequate

individualized assessment as required by Carter, 564 F.3d at

330.     The    district       court      provided        no    explanation              for   the

sentence     imposed      other    than     to     state       that       it    was      imposing

sentence “[p]ursuant to the Sentencing Reform Act of 1984” and

United   States      v.    Booker,    543    U.S.    220       (2005).              Nonetheless,

because the district court sentenced Aguilar-Rivera within the

advisory guidelines range, this unpreserved error did not affect

his substantial rights.              See United States v. Angle, 254 F.3d

514,   518   (4th     Cir.    2001)     (stating      that,          in    the       sentencing

context, an error affects substantial rights if the sentence

imposed “was longer than that to which he would otherwise be

subject”);     see     also    Lynn,      592      F.3d    at        580       (finding        that

defendant’s substantial rights were not affected because he was

sentenced at the low end of the applicable guidelines range and

counsel did not argue for a sentence outside that range).

             Having       determined        that     there           is        no    reversible

procedural error, the court must also consider the substantive

reasonableness of the sentence, taking into account the totality

of the circumstances.             Gall, 552 U.S. at 51.                   Because Aguilar-

Rivera’s sentence is within the appropriate guidelines range, we

presume on appeal that it is reasonable.                        United States v. Go,

517 F.3d 216, 218 (4th Cir. 2008).                         The presumption may be

rebutted by a showing “that the sentence is unreasonable when

                                            6
measured    against    the    §    3553(a)         factors.”         United      States      v.

Montes-Pineda,      445     F.3d    375,      379    (4th     Cir.    2006)       (internal

quotation marks omitted).            Aguilar-Rivera has not rebutted that

presumption.        Accordingly,         we       hold   that   the    district        court

committed    no    significant       procedural          or   substantive         error      in

sentencing Aguilar-Rivera.

            Finally, in his pro se supplemental brief, Aguilar-

Rivera claims he received ineffective assistance of appellate

counsel.    Claims     of     ineffective           assistance        of     counsel      are

generally not cognizable on direct appeal.                      See United States v.

King, 119 F.3d 290, 295 (4th Cir. 1997).                        Rather, to allow for

adequate development of the record, a defendant must bring such

claims in a 28 U.S.C.A. § 2255 (West Supp. 2010) motion, unless

the    record     conclusively       establishes          ineffective         assistance.

United States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999);

King, 119 F.3d at 295.            Because the record does not conclusively

show that Aguilar-Rivera’s counsel was ineffective, we decline

to consider Aguilar-Rivera’s claims on direct appeal.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We    therefore   affirm     Aguilar-Rivera’s            conviction        and    sentence.

Aguilar-Rivera’s      motion       for   an       extension     of    time       to   file    a

second pro se supplemental brief is denied.                      This court requires

that counsel inform Aguilar-Rivera, in writing, of the right to

                                              7
petition   the   Supreme   Court   of       the   United   States   for   further

review.    If Aguilar-Rivera requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.    Counsel’s motion must state that a copy thereof

was served on Aguilar-Rivera.               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                        8